DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-34, drawn to an implant, classified in A61F 2/4202.
II. Claims 35-36, drawn to a method for using an implant, classified in A61F 2/4606.
The inventions are independent or distinct, each from the other because: Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, for example, as a mechanical bearing or teaching tool.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification (see at least above listed classification area); (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph (e.g., due to at least to inventions being of different statutory classes).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jacquelyn Graff at (518)452-5600 on February 18, 2021 a provisional election was made without traverse to prosecute the invention of group I,  claims 1-34.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 35 and 36 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of features included in dependent claims 17+ including: (1.) at least one stem extending away from a first portion of the bottom surface in addition to at least one protrusion extending away from the planar surface as required by claim 17, lines 5-7 [the drawing only shown at least one stem and at least one protrusion that is a fin according to claim 29 in the alternative]; and (2.) a planar surface as recited in claim 17, lines 6-7 in addition to the first, second and third portions required by claim 17, lines 2-4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15, 17-27, 29 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 12 recites the limitation “a central articulating portion positioned at a point where the medial articulating surface contacts the lateral articulating surface”. However, this appears inaccurate as the medial articulating portion does not appear to “contact” the lateral articulating portion, since the central articulating portion is interposed there between.  A clarifying amendment would consist of replacing “a point where the medial articulating surface contacts the lateral articulating surface” with “at a location
Claim 14 recites the limitation “the longitudinal axis” in line 2. There is lack of antecedent basis for this limitation in the claim.  Although claim 14, depends from claim 13. It would not make sense to say that two different curvatures [first and third] lie along a same axis (line). Claim 14 should also be clarified as to the second use of the term “the longitudinal axis” since this limitation depends from both the longitudinal axis of claim 13 and the one earlier recited in claim 14. Claim 15 depends from claim 14.
Claim 17 recites the limitation “a planar surface” in addition to the first, second and third portions.  Based on the disclosure, the bottom surface of the second member appears to include first, second and third planar surfaces, rather than a planar surface in addition to first, second and third portions. This is unclear in light of the original disclosure. Claims 18-27 and 29 depend from claim 17.
Claim 24 is indefinite because it is unknown which “top surface” is being referenced. The top surface of the first member, second member or insert?
Claim 25 is missing the term “the” between “the bottom surface of” and “insert comprises” in line 1.  The claim is unclear because it is unknown what article was intended, but omitted. Claims 26 and 27 depend from claim 25.
In claim 29 it is unclear if “an anterior recess” is the “anterior recess” of claim 11 or not.  Claim 29 depends from claim 11.
Claim 32 recites the limitation “the first axis may intersect the second axis” in line 3. It is unclear if this is a positive requirement of the first and second axes or not.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terrill et al. U.S. publication no. 2015/0320567 A1 (“Terrill”). 
Regarding claim 33, Terrill discloses an implant (100, 200, 300), comprising: a first member (100); a second member (300), wherein the second member (300) comprises: an anterior articulation (i.e., anterior half of articular surfaces 372, 374- e.g., see at least figures 1B, 1D, 1E, 3A, etc.); and a posterior articulation  (i.e., posterior half of articular surfaces 372, 374- e.g., see at least figures 1B, 1D, 1E, 3E, etc.), wherein the anterior articulation (delineated as the anterior half) engages the posterior articulation (delineated as the posterior half) near a midpoint of the second member (e.g., figures 1B, 1D, 1E, 4A, etc.); and an insert (200) with a top surface (figures 3A-3C, etc.) and a bottom surface (figures 3B-3C and 6A-6C, etc.), wherein the top surface couples to the first member (100) and the bottom surface engages the second member (300) (e.g., figures 1A-1E and 4F, etc.).
Regarding claim 34, Terrill discloses an implant (100, 200, 300), comprising: a first member (100), wherein the first member (100) comprises: a first end opposite a second end; a first side opposite a second side; and a top surface opposite a bottom surface (e.g., figures 1A-2J), wherein the bottom surface comprises: a recessed region (i.e., cutout region defined by first, second, and third internal boundary sides, 117, 119, and 121, respectively- e.g., all figures 1-2 and paragraph [0054], etc.) extending into the first member (100) from the bottom surface toward the top surface (e.g., see at least all figures 1-2); and an engagement channel (111) extending from the first end into the recessed region (e.g., see at least paragraph [0055], figure 2A, etc.); a second member (300); and an insert (200) with a top surface and a bottom surface .
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15 and 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over Terrill et al. U.S. publication no. 2015/0320567 A1 (“Terrill”) in view of Saltzman et al. U.S. patent no. 10,182,832 (“Saltzman”) and further in view of Bojarski et al. U.S. publication no. 2011/0029093 A1 (“Bojarski”).
Regarding claims 1, 2 and 10, Terrill discloses an implant (100, 200, 300), comprising: a first tibia base member (100), wherein the first member (100) comprises: a first [anterior] end opposite a second [posterior] end (e.g., figures 1-2); a first [medial] side opposite a second [lateral] side (figures 1-2); and a top surface (102) opposite a bottom surface (figures 1-2), wherein the top surface comprises: at least one peg (at least one of 142, 144, and 130) extending away from the top surface (figures 1); at least one protrusion (at least one of 142, 144) extending away from the top surface (figures 1); a second talus component member (300); and an insert (200) with a top surface (figures 3A-3C, etc.) and a bottom surface (figures 3B-3C and 6A-6C, etc.), wherein the top surface of the insert couples to the first member and the bottom surface of the insert engages the second member (e.g., see at least figures 1A-1E and 4F, etc.).
Terrill is silent regarding multiple arc radii of the top surface of the first member extending between the first [medial] side and the second [lateral] side substantially as claimed.
In the same field of endeavor, namely bone implants, Saltzman teaches that multiple arc radii should be used as a top surface (122) of a tibial ankle implant (104) in order to preserve bone (e.g., see at least figures 1C and 3E and col. 15, lines 9-25).
In the same field of endeavor, namely bone implants, Bojarski further teaches including the teachings in any of knee, ankle, etc. implants (e.g., paragraph [0208], etc.), which includes using multiple radii of curvatures for a bone implant interface to enhance stability and bone sparing features (e.g., see at least figure 6 and paragraphs [0251]-[0252], [0259], [0263], etc.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include multiple arc radii of the top surface of the first member extending between the first [medial] side and the second [lateral] side as taught and/or suggested by Saltzman and Bojarski in order to enhance stability and bone sparing features of the implant.
Regarding claim 3, Terrill discloses the at least one peg (142) and the at least one protrusion (144) are the same (e.g., figure 1A) and the at least one peg (142) is positioned near the first side of the first member (100) and the at least one protrusion (144) is positioned near the second side of the first member (e.g., figure 1A).
Regarding claims 4 and 28, Terrill discloses the at least one protrusion (e.g., 142, 144) is two protrusions (142, 144) positioned spaced apart from each other (e.g., figure 1A) and spaced from the at least one peg (e.g., 130) (e.g., figure 1A).
Regarding claim 6, as applied above, Terrill in view of Saltzman in view of Bojarski teach the multiple arc radii comprise: a first arc radius positioned near a central portion of the first member; two second arc radii positioned adjacent to the first arc radius toward each of the first and second sides of the first member, respectively; and two third arc radii positioned between each of the respective second arc radius and each of the first and second sides 
Regarding claims 7 and 8, Terrill discloses the bottom surface of the first member (100) comprises: a recessed region (i.e., cutout region defined by first, second, and third internal boundary sides, 117, 119, and 121, respectively- e.g., all figures 1-2 and paragraph [0054], etc.) extending into the first member (100) from the bottom surface toward the top surface (e.g., see at least all figures 1-2); and an engagement channel (111) extending from the first end into the recessed region (e.g., see at least paragraph [0055], figure 2A, etc.); a first engagement feature formed as a female dovetail portion extending from the first side into the recessed region (figures 1-2), a second engagement feature formed as a female dovetail portion (figures 1-2) extending from the second side into the recessed region (figures 1-2); and a third engagement feature formed as a female dovetail portion extending from a position near the second end into the recessed region (e.g., figures 1-2, especially figure 1E).
Regarding claim 9, Terrill discloses the bottom surface of the first member (100) further comprises a slot (170 or the like); and a locking groove (160 or the like) positioned adjacent to the slot (170) (e.g., figure 2E, etc.); wherein the slot (170) is angled as the slot extends from the first end toward the locking groove (e.g., figures 1-2).
Regarding claim 11, Terrill discloses the second member (300) comprises: a first [anterior] end opposite a second [posterior] end (e.g., figures 4, etc.); a first [medial] side opposite a second [lateral] side (e.g., figures 4, etc.); a top [articular] surface opposite a bottom [bone contacting] surface (e.g., figures 4, etc.); an anterior recess extending into the first end (see 

    PNG
    media_image1.png
    370
    603
    media_image1.png
    Greyscale

Regarding claim 12, Terrill discloses the top surface (including articular portions 372, 374, 376; seq.) of the second member (300), comprises: a medial articulating surface (372) extending from the first side of the second member (300) toward the second side (e.g., figure 4C, etc.), a lateral articulating surface (374) extending from the first side of the second member (300) toward the second side (e.g., figure 4C, etc.), and a central articulating member (376) positioned at a point where the medial articulating surface contacts the lateral articulating surface (e.g., figure 4C, etc.).
Regarding claim 13, Terrill discloses the medial articulating surface (372) has at least one first curvature along a longitudinal axis [sagittal curvature] (figures 4, etc.) and at least one second curvature perpendicular to the longitudinal axis (e.g., figure 4D, etc.).
Regarding claim 14, Terrill discloses the lateral articulating surface (374) has at least one third curvature along the longitudinal axis [sagittal curvature] (figures 4, etc.) and at least one fourth curvature perpendicular to the longitudinal axis (e.g., figure 4D, etc.).
Regarding claim 15, Terrill discloses the central articulating portion (376) has a concave curvature on the top surface of the second member (300) (e.g., figures 4C-4D, etc.) and the 
As best understood in light of the drawing objection and 112(b) rejection of claim 17 above, regarding claim 17, Terrill discloses the bottom surface of the second member (300) comprises: a first portion (306) (figure 4B) extending from the first end to a first transition point (figure 4B); a second portion (307) extending from the first transition point to a second transition point (figure 4B); a third portion (308) extending from the second transition point to the second end (figure 4B); at least one stem (at least one of 342, 344) extending away from the first portion (306) of the bottom surface (figure 4B); the first portion being a planar surface (306); and at least one protrusion (at least one of 342, 344) extending away from the planar surface (306); and wherein the second portion (307) is positioned between the first portion (306) and the third portion (308) (figure 4B).
Regarding claim 18, Terrill discloses the first portion (306) extends away from the second portion (307) at a first angle (figure 4B, etc.) and the third portion (308) extends away from the second portion (307) at a second angle (figure 4B, etc.).
Regarding claim 19, Terrill discloses the at least one stem (342, 344) is two stems (figure 4B) and a first stem (342) is positioned between the anterior recess (see annotated version of figure 4B above) and the first side (figure 4B) and a second stem (344) is positioned on the first portion (306) between the anterior recess (see annotated version of figure 4B above) and the second side (figure 4B).
Regarding claim 20, Terrill discloses the insert (200), comprises: a polymer insert (e.g., paragraph [0087]), comprising: a first end opposite a second end (e.g., figures 3); a first side opposite a second side (figures 3) and a top surface opposite a bottom surface (figure 1 and 3).
Regarding claim 21, Terrill discloses the first end of the insert (200) comprises: at least one opening (depicted as circular opening below slot 270 in figure 3A) extending into the insert from the first end toward the second end (e.g., figure 3A). 
Regarding claims 22 and 23, Terrill discloses the top surface of the insert comprises: an engagement member (204), the engagement member (204), comprises: a first male dovetail engagement feature (222) on a first side of the engagement member (204); a second male dovetail engagement feature (224) on a second side of the engagement member (204); and a third male dovetail engagement feature (226) on a second end of the engagement member (204) (e.g., figure 3A-3C, etc.).
Regarding claim 24, Terrill discloses the top surface further comprises: a slot (270) positioned near and open to the first end (figure 3A); and a locking tab (260) positioned adjacent to the slot (270) and extending away from the top surface of the insert (e.g., figure 3A, etc.), wherein the locking tab (260) is configured to engage with the locking groove (160) of the bottom surface of the first member (100) (e.g., figures 1-3).
Regarding claim 25, Terrill discloses the bottom surface of the insert (200) comprises: a first contact surface (272) extending from the first side of the insert toward the second side (e.g., figure 3E); a second contact surface (274) extending from the second side of the insert toward the first side (e.g., figure 3E); and a central contact surface (276) positioned between the first contact surface (272) and the second contact surface (274).
Regarding claim 26, Terrill discloses the first contact surface (272) comprises at least one first curvature along a longitudinal axis and at least one second curvature along a lateral axis (e.g., see at least figures 1 and 3E) and the second contact surface (374) comprises at least one 
Regarding claim 27, Terrill discloses the first contact surface (272) includes at least one first concave curvature (figures 1 and 4), the second contact surface (274) includes at least one second concave curvature (figures 1 and 4) and the central contact surface (276), includes at least one convex curvature (figures 1 and 4).
As best understood regarding claim 29 (note drawing objection and rejection of claim 17 under 35 U.S.C. 112(b) above), as described supra, Terrill in view of Saltzman in view of Bojarski teaches the invention substantially as claimed. Terrill further discloses the at least one stem (342, 344) of the second member (300) is positioned adjacent to and spaced apart from an anterior recess (see annotated version of figure 4B above). However, Terrill in view of Saltzman in view of Bojarski is silent regarding the at least one stem of the second member (300) is a fin substantially as claimed. Saltzman further teaches use of bone engaging pins (aka peg) and fins (aka keel) as being obvious variants (e.g., see at least col. 15, lines 42-51, etc.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a fin as an art recognized obvious variant for bone/implant stabilization with predictable results and a reasonable expectation of success.   
Regarding claim 30, Terrill discloses the second member (300) comprises: an anterior articulation (i.e., anterior half of articular surfaces 372, 374- e.g., see at least figures 1B, 1D, 1E, 4A, etc.) [including a] curvature in a medial direction (figure 4A); and a posterior articulation (i.e., posterior half of articular surfaces 372, 374- e.g., see at least figures 1B, 1D, 1E, 3E, etc.) [including a] curvature in a lateral direction (figure 4A), wherein the anterior articulation .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Terrill et al. U.S. publication no. 2015/0320567 A1 (“Terrill”) in view of Saltzman et al. U.S. patent no. 10,182,832 (“Saltzman”) and further in view of Bojarski et al. U.S. publication no. 2011/0029093 A1 (“Bojarski”) and further in view of Paxson et al. U.S. publication no. 2006/0149372 A1 (“Paxson”).
Regarding claim 5, as described supra, as described supra, Terrill in view of Saltzman in view of Bojarski teaches the invention substantially as claimed. Terrill in view of Saltzman in view of Bojarski is silent regarding the at least one protrusion is four protrusions positioned equally spaced around the at least one peg substantially as claimed.
In the same filed of endeavor, namely bone implants, Paxson teaches a formation of bone stabilizing and engaging features on an implant fixation surface (108) (see figure 4), wherein the fixation features include four protrusions (as one example each of the four corner protrusions) positioned equally spaced around at least one peg (centrally located protrusion).  Note, while there are additional protrusions in Paxson, species anticipates genus, and the claim uses the open transitional phrase “comprises”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try substituting the at least one protrusion of Terrill for the at least one protrusion of Paxson to enhance rotational stability and/or as a selectable design choice for bone retention (note that at least Saltzman suggests bone retention peg/keel/means as being an obvious matter of design .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Terrill et al. U.S. publication no. 2015/0320567 A1 (“Terrill”) in view of Saltzman et al. U.S. patent no. 10,182,832 (“Saltzman”) and further in view of Bojarski et al. U.S. publication no. 2011/0029093 A1 (“Bojarski”) and further in view of Siegler et al. U.S. publication no. 2016/0008139 A1 (“Siegler”).
Regarding claim 16, as described supra, Terrill in view of Saltzman in view of Bojarski teaches the invention substantially as claimed. Terrill further discloses the medial articulating surface includes an anterior-medial sagittal radius and a posterior-medial sagittal radius; and the lateral articulating surface includes an anterior-lateral sagittal and a posterior-lateral sagittal radius.  
Terrill suggests selecting a desired radii for the articular surfaces by stating at least “variations from all of these dimensions would be possible” (e.g., see at least paragraph [0071] and [0079], etc.).  However, Terrill in view of Saltzman in view of Bojarski is silent regarding the anterior-lateral sagittal radius is larger than the anterior-medial sagittal radius and the posterior-medial sagittal radius is larger than the posterior-lateral sagittal radius substantially as claimed.
In the same field of endeavor, namely bone implants, Siegler teaches forming medial and lateral articular surfaces of a talar implant such that the anterior-lateral sagittal radius is larger than the anterior-medial sagittal radius and the posterior-medial sagittal radius is larger than the 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the implant of Terrill in view of Saltzman in view of Bojarski with the anterior-lateral sagittal radius is larger than the anterior-medial sagittal radius and the posterior-medial sagittal radius is larger than the posterior-lateral sagittal radius, as taught and/or suggested by Siegler, in order to provide for a close approximation of the actual motion of the ankle joint and more natural implant tracking with predictable results and a reasonable expectation of success. 

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Terrill et al. U.S. publication no. 2015/0320567 A1 (“Terrill”) in view of Saltzman et al. U.S. patent no. 10,182,832 (“Saltzman”) and further in view of Bojarski et al. U.S. publication no. 2011/0029093 A1 (“Bojarski”) and further in view of Gannoe et al. U.S. publication no. 2010/0057216 A1 (“Gannoe”).
Regarding claims 31 and 32, as described supra, Terrill in view of Saltzman in view of Bojarski teaches the invention substantially as claimed. 
Terrill suggests selecting a desired radii for the articular surfaces by stating at least “variations from all of these dimensions would be possible” (e.g., see at least paragraph [0071] and [0079], etc.).  However, Terrill in view of Saltzman in view of Bojarski is silent regarding the anterior articulation has a first diameter formed around a first axis forming a first radius and the posterior articulation has a second diameter formed around a second axis forming a second radius, wherein the first diameter and first radius are smaller than the second diameter and second radius substantially as claimed.
In the same field of endeavor, namely bone implants, Gannoe teaches forming a talar component such an anterior articulation has a first diameter formed around a first axis forming a first radius and a posterior articulation has a second diameter formed around a second axis forming a second radius, wherein the first diameter and first radius are smaller than the second diameter and second radius in order to mimic the native tissue as well as the tomography of the native healthy talus and distal tibia connection (e.g., see at least paragraph [0039], figures 3-5).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the invention of Terrill in view of Saltzman in view of Bojarski such that the anterior articulation follows the trends taught by Gannoe in order to provide for an articulation that mimics the natural joint articulation and thereby places less strain on the body with predictable results and a reasonable expectation of success. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sandford et al. U.S. publication no. 2014/0257506 A1 (“Sanford”) teaches an implant with a ramp and groove locking feature provided in the recess of a dovetail connection substantially as claimed (e.g., see at least figure 17, etc.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456.  The examiner can normally be reached on only Monday and Thursday from 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARCIA L WATKINS/Primary Examiner, Art Unit 3774